Exhibit 10.1 - Employment Agreement for Alan Morell EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is between Creative Management Group, Inc., a Delaware company (the "Company") at 5601 Biscayne Blvd. 2nd Floor, Miami Florida 33137, and Alan Morell, an individual at 505 Beachland Blvd. #195, Vero Beach, FL 32963 (the "Employee"). WITNESSETH: WHEREAS, it is the desire of the Company to offer the Employee employment with the Company upon the terms and subject to the conditions set forth herein; and WHEREAS, it is the desire of the Employee to accept the Company's offer of employment with the Company upon the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants, conditions and agreements contained herein and for such other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound hereby, agree as follows: 1.Employment. The Company hereby agrees to employ the Employee and the Employee hereby agrees to be employed by the Company upon the terms and subject to the conditions set forth herein for the period of employment as set forth in Section 2 hereof (the "Period of Employment"). 2.Term; Period of Employment. Subject to extension or termination as hereinafter provided, the Period of Employment hereunder shall be from January 1, 2008 the date hereof (the "Effective Date"), and through me fourth anniversary of the Effective Date.
